United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1163
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Thomas George Freeman,                  *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 13, 2010
                                Filed: April 16, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, Thomas Freeman challenges the sentence the
district court1 imposed after revoking his supervised release. Upon careful review, we
conclude that the revocation sentence is not unreasonable. See United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are
reviewed for unreasonableness in accordance with United States v. Booker, 543 U.S.


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
220 (2005)). Accordingly, we affirm the district court’s judgment, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                      -2-